Citation Nr: 9925574	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  98-03 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for major depression, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1983.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA), Chicago, Illinois, 
Regional Office (RO).

In a September 1997 rating decision, the RO denied 
entitlement to service connection for post traumatic stress 
disorder.  The veteran was notified of this decision and did 
not file a timely appeal.  Consequently, this issue is not 
before the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible by the RO.

2.  The veteran's major depression is productive of 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships.  The 
veteran does not exhibit deficiencies in most areas, with 
obsessional rituals, illogical, obscure, or irrelevant 
speech, near-continuous panic or depression affecting the 
ability to function independently, impaired impulse control, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  

CONCLUSION OF LAW

The criteria for a 50 percent disability evaluation for major 
depression have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130 Diagnostic Code 9434 (1998).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed.  The veteran was afforded a VA 
examination in June 1997.  Pertinent outpatient treatment 
records were obtained.  No further assistance is required to 
comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107(a).  

Factual Background

Service connection for major depression was established by an 
RO rating determination in September 1997.  A 10 percent 
disability evaluation was established effective March 14, 
1997.  The award was based upon service medical records 
showing that in 1982 and 1983, the veteran was seen for 
depression and complaints of difficulty sleeping.  Subsequent 
private treatment records, dated in June 1985, show that the 
veteran was treated for depression.  

Clinical records from the W. Mental Health Clinic indicate 
that the veteran was in outpatient treatment from 1993 to 
1997.  She was prescribed Xanax, Prozac, and Elavil.  
Clinical records, dated in 1996, indicate that the veteran 
addressed job pressures and family problems in her therapy 
session.  A June 1996 record reveals that the veteran had 
requested unpaid leave form her job due to increased 
difficulties with her nerves and her job.  An August 1996 
record indicates that the veteran was suspended from her job.  

In a memorandum from the veteran's employer, dated in October 
1994, it was noted that the veteran's leave usage was 
excessive.  From July 1994 to September 1994, the veteran 
used 36.3 hours of sick leave and 8.5 hours of emergency 
annual leave.  A February 1995 letter by the veteran's 
supervisor indicates that the veteran was admonished for 
deliberate failure or unreasonable delay in carrying out 
instructions.  A March 1995 letter by the veteran's 
supervisor indicates that the veteran was told that she 
needed to modify her behavior in dealing with patients and 
co-workers.  It was noted that the veteran was a health 
technician.  Letters by the veteran's employer, dated in 
1996, indicate that the veteran was suspended from work for 
30 days for being discourteous to a patient, refusing to 
carry out instructions, and being discourteous to a co-
worker.  

A March 1997 comprehensive mental health assessment reveals 
that the veteran had a history of auditory hallucinations and 
paranoid ideation, which were now in remission.  The veteran 
was currently living independently and was employed full-
time.  She was currently enrolled in a computer class.  The 
veteran indicated that she had daily contact with her husband 
and she talked to her mother often. She had three siblings 
and she described their relationship as very close to never 
seeing them.  The veteran reported having a series of jobs 
since service.  She indicated that she was currently married 
for a second time and she was employed full time at a 
hospital.  The veteran believed that her co-workers were 
prejudiced, as far as race was concerned, and they talked 
down to her and attempted to demean her.  The veteran 
believed there was a conspiracy against her.  She denied 
having auditory hallucinations.  She stated that she was not 
paranoid, but there was a conspiracy against her by the 
military which has been hampering her employment efforts.  It 
was noted that her depression was moderate; the duration was 
over two years.  The Axis I diagnosis was schizophrenia, 
paranoid type, with depression.  Her current Global 
Assessment of Functioning (GAF) scale was 60; the highest 
scale for the past year was 60.  It was noted that the 
veteran should continue to receive ongoing medication and 
individual therapy to treat her symptoms.  

A June 1997 VA examination report indicates that the veteran 
reported that after service, she had one hospitalization for 
emotional problems in 1987.  Since then, she has been in 
outpatient treatment; she was in individual therapy monthly.  
She discontinued group therapy since 1994.  The veteran 
currently took Prozac, 10 milligrams daily, and Xanax, .25 
milligrams, at bedtime.  The veteran was currently employed.  
She reported that her social life revolved around attending 
school.  She was currently in a course for allied health 
information systems.  The veteran was divorced and she lived 
with her ex-husband.  She had two stepchildren.  The veteran 
reported that she was unable to sleep and was depressed.  The 
veteran reported that she used to have nightmares.  

The veteran reported that she felt very lonely and she could 
not trust people.  She had crying spells and was irritable.  
She indicated that people call her hostile.  The veteran had 
difficulty concentrating; she had no trouble making 
decisions.  She reported that thoughts that life was not 
worth living have crossed her mind but she never attempted 
suicide.  She did not have a plan to commit suicide because 
she did not believe in suicide.  Her appetite was not 
impaired.  Her libido was unchanged.  She was bothered by 
feelings of insecurity, inferiority, and guilt that she may 
have been the cause of her difficulties.  She was in mourning 
because she could not have any children.  The veteran 
reported that she had a couple of friends, but her social 
life consisted of going to school and visiting with her 
family even though her sisters showed no respect for her.  
When asked about the future, the veteran reported that "I 
see terrible things."  She reported that in her current job, 
those who have a degree in nursing did not appreciate her.  

Upon examination, the veteran was neatly and casually 
dressed.  Her affect was labile.  She was tearful and 
laughing almost at the same time.  The veteran was very 
tense.  Her speech was pressured.  She was confusing and 
confused at time.  The veteran was well orientated to time, 
place, and person, but not to the current date.  She reported 
that she made that mistake because she was looking forward to 
her birthday and she had plans for people to come over.  She 
was able to abstract.  She had difficulty with serial seven 
substractions.  The veteran denied auditory or visual 
hallucinations; there was no evidence of hallucinations 
during the examination.  The veteran did not think she had 
any psychic powers or that she was unnecessarily suspicious.  
She thought she had premonitions and all her life, she had a 
special call to wear a uniform.  She reported that at one 
time, she thought that a bridge that was inserted in her 
mouth while in service had some listening device, so she had 
it removed.  She stated that she experienced ideas of 
reference.  The veteran indicated that she felt watched and 
that sometimes, she felt that her phone was tapped.  The 
veteran did not get euphoric.  There was no evidence of 
grandiosity or any episodes of being hyperactive.  The 
diagnosis was post traumatic stress disorder, insufficient 
data to meet criteria, and major depression, recurrent, with 
mood congruent delusions.  The veteran was competent for VA 
purposes.  The claims file was available for review.   

A December 1997 rating decision assigned a 30 percent 
evaluation to the service-connected major depression, 
effective March 14, 1997.  

In a June 1998 letter, which was sent to the veteran's 
employer, the veteran's psychologist and psychiatrist at the 
W. Mental Health Clinic indicated that the veteran was seen 
on an emergency basis and was highly agitated and distressed.  
The psychologist indicated that the veteran was having a 
difficult time sustaining a stable mood and coping with work-
related stress.  She felt alienated and mistreated at work 
and had a marked distrust for many of her co-workers.  It was 
noted that some of her stress was due to her chronic mental 
illness and it also seemed likely that the work environment 
was unhealthy.  It was noted that the veteran was at risk for 
further deterioration and possible hospitalization.  It was 
recommended that the veteran be given two weeks of leave to 
set up a support system and to identify a good psychologist.   

At a hearing before the Board in May 1999, the veteran stated 
that she felt confused.  Hearing Transcript, hereinafter, 
Tr., 4.  She indicated that she was harassed and criticized 
at work.  Tr. 5 and 7.  She had sleep disturbance.  Tr. 5 
and 6.  The veteran indicated that she received outpatient 
treatment once a month and she currently took medications.  
Tr. 11 and 12.  She worked as a health technician for six 
years.  Tr. 12.  She was not currently married.  Tr. 13.  The 
veteran stated that her disorder had not changed a lot over 
the years.  Tr. 14.  

Pertinent Law and Regulations

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1998).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1998).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Under the provisions of Diagnostic Code 9434, a 100 percent 
disability evaluation is warranted for total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; or memory loss for names of close relatives, one's own 
occupation, or one's own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9434.  

A 70 percent disability evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  Id.  

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.126, Diagnostic Code 9434 (1998).  

Analysis

In applying the regulations and law to the existing facts, 
the record demonstrates the requisite objective 
manifestations for a 50 percent evaluation under the 
provisions of Diagnostic Code 9434.  The evidence of records 
shows that the veteran has major depression, recurrent, with 
mood congruent delusions.  The veteran took medication for 
this disorder and she was in monthly individual therapy.  

The March 1997 comprehensive mental health assessment report 
indicates that the diagnosis was schizophrenia, paranoid 
type, with depression.  The June 1997 VA examination was 
performed by an expert who was able to conduct a longitudinal 
review the veteran's claims folder.  The psychiatrist 
performed an extensive examination of the veteran and 
schizophrenia was not detected upon examination.  Thus, the 
Board finds the June 1997 VA examination report to be highly 
probative.  See Owens, supra.  

The probative evidence of record establishes that the 
veteran's major depression is manifested by difficulty 
sleeping, crying spells, irritability, and difficulty 
concentrating.  The veteran reported that she experienced 
feelings of loneliness, insecurity, inferiority, and guilt.  
Upon VA examination in June 1997, the veteran was neatly and 
casually dressed.  Her affect was labile.  The veteran was 
very tense.  Her speech was pressured.  She was confusing and 
confused at time.  The veteran was well orientated to time, 
place, and person, but not to the current date.  She was able 
to abstract.  She had difficulty with serial seven 
substractions.  The veteran denied auditory or visual 
hallucinations; there was no evidence of hallucinations 
during the examination.  She reported having ideas of 
reference.  The veteran did not get euphoric.  There was no 
evidence of grandiosity or any episodes of being hyperactive.  
A March 1997 comprehensive mental health assessment report 
characterized the veteran's depression as moderate.  Her GAF 
scale was 60. 

The medical evidence does not demonstrate that the veteran 
has symptoms such as circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, impaired judgment or 
abstract thinking, obsessional rituals, illogical, obscure, 
or irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, impaired 
impulse control, spatial disorientation, or neglect of 
personal appearance and hygiene.  There is no evidence of 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting oneself or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, one's own occupation, or one's own name.   

The evidence does not show that the veteran has total 
occupational and social impairment, occupational and social 
impairment with deficiencies in most areas, or an inability 
to establish and maintain effective relationships.  

The evidence of record demonstrates that the veteran has 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective social relationships.  The evidence 
shows that the veteran has relationships with people, 
although she has difficulty maintaining effective 
relationships.  The March 1997 comprehensive mental health 
assessment indicates that the veteran reported having daily 
contact with her husband and she talked to her mother often.  
She had three siblings and described their relationship as 
close to never seeing them.  The June 1997 VA examination 
report reveals that the veteran reported that her social life 
revolved around attending school.  She reported that she was 
divorced and lived with her ex-husband.  She stated that she 
had a couple of friends, but her social life consisted of 
going to school and visiting her family even though her 
sisters showed her no respect. 

The evidence of record establishes that the veteran has 
occupational impairment with reduced reliability and 
productivity and difficulty maintaining and effective work 
relationships.  The evidence shows that the veteran is 
currently employed full-time as a health technician.  She had 
been employed in that position for six years.  The evidence 
of record further shows that the veteran has difficulties at 
work.  The clinical records from the W. Mental health Clinic 
indicate that the veteran addressed the issue of job 
pressures and difficulties in her therapy sessions.  It was 
noted that she had requested unpaid leave from her job due to 
increased difficulties.  Records from the veteran's employer 
indicate that from July 1994 to September 1994, the veteran's 
leave usage was excessive.  In February 1995, the veteran was 
admonished for deliberate failure or unreasonable delay in 
carrying out instructions.  In March 1995, the veteran was 
counseled about her need to modify her behavior in dealing 
with patients and co-workers.  In 1996, the veteran was 
suspended from work for 30 days for being discourteous to a 
patient. refusing to carry out instructions, and being 
discourteous to a co-worker.  In a June 1998 statement, the 
veteran's psychologist and psychiatrist indicated that the 
veteran was having a difficult time sustaining a stable mood 
and coping with work-related stress.  It was recommended that 
the veteran be given two weeks leave.  The Board finds that 
the veteran has occupational and social impairment with 
reduced reliability and productivity.  

Overall, the Board finds that evidence establishes that the 
veteran has occupational and social impairment with reduced 
reliability and productivity and difficulty in establishing 
and maintaining effective work and social relationships.  
Thus, a 50 percent disability evaluation is warranted for the 
veteran's service-connected major depression, effective March 
14, 1997, under the provisions of Diagnostic Code 9434.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.130, Diagnostic Code 9434.  


ORDER

The claim for an increased evaluation for major depression is 
granted, subject to controlling regulations affecting the 
payment of monetary awards.   



		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

